34 A.3d 395 (2012)
303 Conn. 922
STATE of Connecticut
v.
Jason FREEMAN.
SC 18909
Supreme Court of Connecticut.
Decided January 12, 2012.
Lisa A. Vanderhoof, assigned counsel, in support of the petition.
Linda Currie-Zeffiro, assistant state's attorney, in opposition.
*396 The defendant's petition for certification for appeal from the Appellate Court, 132 Conn.App. 438, 33 A.3d 256 (AC 32422), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court did not abuse its discretion when it reopened a pretrial suppression hearing and permitted the state to present additional evidence?"